DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 3/15/21 is acknowledged.  The traversal is on the ground(s) that Group I and Group II are a product and process of using the product and thus have unity of invention and should be examined together.  The argument is found persuasive, but only for the restriction between Groups I and II. The restriction between Groups I/II, and Groups III and IV is found to be proper since the two groups of inventions do not share any technical features, and in fact have opposite effects and mechanisms of action, and therefore lack unity a priori.
The requirement for restriction between Groups I/II and III/IV is still deemed proper and is therefore made FINAL. Only the inventions in Groups I and II will be examined. 

Claim Status
Claims 4-5, 7, 11, and 13 are cancelled. Claims 1-3, 6, 8-10, 12, and 14-24 are pending. Claims 17-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/15/21.
Claims 1-3, 6, 8-10, 12, and 14-16 are currently under consideration for patentability under 37 CFR 1.104.


Information Disclosure Statement
The information disclosure statements filed on 6/3/19 and 7/31/20 have been considered.  Signed copies are enclosed.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for 
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 
	
Specification
Abstract
The abstract of the disclosure is objected to because the abstract contains acronyms and/or abbreviations that should be spelled out upon first occurrence.  Correction is required.  See MPEP § 608.01(b).

Trademarks
The use of numerous trademarks have been noted in this application on multiple pages.  Applicant is reminded that they should be capitalized wherever they appear and be accompanied by the generic terminology.


Claim Objections
Claim 1 is objected to because of the following informalities:  the claim contains acronyms and/or abbreviations that should be spelled out upon first occurrence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-3, 6, 8-10, 12, and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are directed to a method of controlling body weight and/or appetite, treating or preventing type 2 diabetes and/or one or more complications from type 2 diabetes, or treating obesity or overweight comprising administering a MIC-1 agonist or inducing agent and leptin and/or leptin agonist. The claims encompass administering a pharmaceutical composition or combination pharmaceutical composition comprising a first agent that comprises MIC-1, a MIC-1 agonist, and/or a MIC-1-inducing agent, and a second agent comprising leptin and/or a leptin agonist. There are millions of possible compounds, with variable targets, since the agents can act directly or indirectly on MIC-1. For example, the agents can include variants of MIC-1. The specification states that “a MIC-1 agent such as a recombinant MIC-1 or synthetic MIC-1 (i.e. MIC-1 produced by protein synthesis techniques) comprising, preferably, a dimer of a polypeptide comprising a native MIC-1 amino acid sequence (eg the native amino acid sequence of a mature (processed) MIC-1 protein) or a variant MIC-1 amino acid sequence. Suitable variants of MIC-1 amino acid sequences may include a naturally occurring or non-natural variant amino acid sequence of a native amino acid sequence that may include one or more minor sequence variations which, preferably, do not substantially alter the function of the polypeptide (eg despite the variation(s), the polypeptide maintains the ability of binding to and activating the MIC-1 receptor, known as the GDNF family receptor .alpha.-like GFRAL).sup.30, 60, 70).” Therefore, any variation on the MIC-1 polypeptide is possible, and can be mutated to any other amino acid. There are millions of possible peptides encompassed in this genus. 
There is even further breadth in the genus of MIC-1 agents. The instant specification defines “MIC-1 agonist” as encompassing “agents comprising an active MIC-1 fragment, analogues and peptide mimetics of the active domains of MIC-1, and small organic molecules which mimic MIC-1 activity. Active MIC-1 fragments may be conjugated with a conjugate partner selected from the group comprising fusion partners to improve protein recovery or expression, and Fc polypeptides and other polypeptides capable of dimerising.” The term “MIC-1 inducing agent” encompasses “agents which 
Similarly, leptin protein can include variants. The specification states that “The method may involve administering a pharmaceutical composition or combination pharmaceutical composition comprising a second agent that comprises a leptin agent such as recombinant leptin or synthetic leptin (i.e. leptin produced by protein synthesis techniques) comprising a native leptin amino acid sequence (egg the native amino acid sequence of the 146 aa mature human leptin protein) or a variant leptin amino acid sequence. Suitable variant leptin amino acid sequences may include a naturally occurring or non-natural variant amino acid sequence of a native amino acid sequence that may include one or more minor sequence variations which, preferably, do not substantially alter the function of the polypeptide (egg despite the variation(s), the polypeptide maintains the ability of binding to and activating a leptin receptor (LEP-R, but also known as OB-R)).” This also encompasses any number of additions, deletions or mutations that could alter the sequence, with the total possible proteins numbering the millions. 
The specification also introduces further variability for the leptin agonist genus.  As defined by the specification, “the term "leptin agonist" is to be understood as referring to any agent that binds to and activates a leptin receptor to produce, at least partially, a biological response or activity of leptin (egg agents which mimic an activity of leptin). Suitable leptin agonists may be readily assayed to determine their ability to bind to and activate a leptin receptor (LEP-R) using a cellular assay. . . As such, the term "leptin agonist" encompasses agents comprising an active leptin fragment, analogues and peptide mimetics of the active domains of leptin such as the 12-residue glycosylated leptin-based peptidomimetic E1/6-amino-hexanoic acid (Aca).sup.52 and other molecules based upon the third 
The language of the specification encompasses any type of molecule that may perform the functions. Therefore, the claims encompass proteins, peptides, antibodies, nucleic acid therapeutics, small molecules, and all other types of molecules.  
The claims require specific functions for these compounds, including agonist or inducing functionality for MIC-1 or leptin, as well as achieving the outcomes named for the methods including controlling body weight and/or appetite, treating or preventing type 2 diabetes and/or one or more complications from type 2 diabetes, or treating obesity or overweight. It is noted that the claims specifically require treatment or prevention of “one or more complications of type 2 diabetes, obesity, or overweight” which could encompass thousands of possible disorders ranging from cardiovascular disease to impaired wound healing.  
The specification discloses MIC-1 agent species that include resveratrol, genistein, diallyl disulfide, retinoid 6-[3-adamantyl)-4-hydroxyphenyl]-2-naphthalene carboxylic acid, 2-(4-amino-3-methylphenyl)-5-fluorobenzothiazole, and peroxisome proliferator-activated receptor-.gamma. ligands.sup.63), as well as recombinant MIC-1 and leptin proteins. The examples all rely on administration of MIC-1 and leptin, and do not demonstrate any other species of agents.  However, the claims are not so limited, and the specification fails to disclose the structure for each type of agent that correlates to the required function. Further, the specification fails to provide a representative number of species that would be encompassed by the claims.  Therefore, the specification provides insufficient written description to support the genus encompassed by the claim.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that 
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
With the exception of the specifically enumerated species of resveratrol, genistein, diallyl disulfide, retinoid 6-[3-adamantyl)-4-hydroxyphenyl]-2-naphthalene carboxylic acid, 2-(4-amino-3-methylphenyl)-5-fluorobenzothiazole, and peroxisome proliferator-activated receptor-.gamma. ligands.sup.63), as well as recombinant MIC-1 and recombinant leptin, the skilled artisan cannot 
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
Regarding the encompassed protein and peptide agents, protein chemistry is one of the most unpredictable areas of biotechnology. This unpredictability prevents prediction of the effects that a given number or location of mutation will have on a protein (such as TNF or a cytokine)  As taught by Skolnick et al (Trends Biotechnol. 2000 Jan;18(1):34-9), sequence based methods for predicting protein function are inadequate because of the multifunctional nature of proteins (see e.g. abstract). Further, just knowing the structure of the protein is also insufficient for prediction of functional sites (see e.g. abstract). Sequence to function methods cannot specifically identify complexities for proteins, such as gain and loss of function during evolution, or multiple functions possible within a cells (see e.g. page 34, right column). Skolnick advocates determining the structure of the protein, then identifying the functionally important residues since using the chemical structure to identify functional sites is more in line with how a protein actually works (see e.g. page 34, right column). 
 The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. 
Further, Miosge (Proc Natl Acad Sci U S A. 2015 Sep 15;112(37):E5189-98) teach that Short of mutational studies of all possible amino acid substitutions for a protein, coupled with comprehensive
functional assays, the sheer number and diversity of missense mutations that are possible for proteins  means that their functional importance must presently be addressed primarily by computational inference (see e.g. page E5189, left column). However, in a study examining some of these methods, Miosge shows that there is potential for incorrect calling of mutations (see e.g. page E5196, left column, top paragraph). The authors conclude that the discordance between predicted and actual effect of missense mutations creates the potential for many false conclusions in clinical settings where sequencing is performed to detect disease-causing mutations (see e.g. page E5195, right column, last paragraph). The findings in their study show underscore the importance of interpreting variation by direct experimental measurement of the consequences of a candidate mutation, using as sensitive and specific an assay as possible (see e.g. page E5197, left column, top paragraph). Additionally, Bork (Genome Research, 2000,10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods.  Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1).  One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient.  This is particularly true for data on protein function.  Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2).  Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3).  Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2).  Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399).  As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3).  The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or 
Regarding the encompassed antibody agents, the functional characteristics of antibodies (including binding specificity and affinity are dictated on their structure.  Amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. For example, Vajdos et al. (J Mol Biol. 2002 Jul 5;320(2):415-28 at 416) teaches that, “ … Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding. Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen. As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each CDR side-chain to antigen binding, and in so doing, to produce a functional map of the antigen-binding site."  The art shows an unpredictable effect when making single versus multiple changes to any given CDR. For example, Brown et al. (J Immunol. 1996 May;156(9):3285-91 at 3290 and Tables 1 and 2), describes how the VH CDR2 of a particular antibody was generally tolerant of single amino acid changes, however the antibody lost binding upon introduction of two amino changes in the same region.
	Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself even when preparation of such an antibody would be routine and conventional. Amgen, 872 F.3d at 1378-79. A key role played by the written description requirement is to prevent “attempt[s] to preempt the future before it has arrived.”  Ariad at 1353, (quoting Fiers v. Revel, 984 F.2d at 1171).  Upholding a patent drawn to a genus of antibodies that includes members not previously characterized or described could negatively impact the future development of species within the claimed genus of antibodies.  In the instant application, neither the art nor the specification provide a sufficient representative number of antibodies or a sufficient structure-function correlation to meet the written description requirements.
Regarding nucleic acid based therapeutics, the efficacy of any possible DNA or RNA based therapeutic modality is highly unpredictable. This unpredictability stems from an inability to predict the effects of any particular sequence the expression or function of any target.  As taught by Aagaard et al 
Regarding small molecule inhibitors of a particular protein target, the prediction of binding to a target, much less the inhibitory activity, is highly unpredictable. According to Guido et al (Curr Med Chem. 2008;15(1):37-46), accurately predicting the binding affinity of new drug candidates remains a major challenge in drug discovery (see page 37).  There are a vast number of possible compounds that may bind JAK or STAT, many of which have likely not been discovered. Relying on virtual screening also lends unpredictability to the art regarding identification of molecules that would be capable of the required functions of the instant claims. Guido et al teach that there are two main complex issues with predicting activity for a small molecule: accurate structural modeling and/or correct prediction of activity (see page 40). As taught by Clark et al (J. Med. Chem., 2014, 57 (12), pp 5023–5038), even when 
	It is noted that additional molecules may also be encompassed, and would also lack written description due to the specification failing to adequately describe the structure that correlates with the required functions, or identify a representative number of species of agents in any given category that possess the required functional characteristics. 	
	MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. 
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.


Enablement
Claims 1-3, 6, 8-10, 12, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for controlling body weight, or treating weight loss or overweight with recombinant MIC-1 in combination with recombinant leptin protein, does not reasonably provide enablement for prevention of any disease or disorder, or treatment for diabetes or complications of diabetes.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
It is noted that MPEP 2164.03 teaches that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability of the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The amount of guidance or direction refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as how to make and use the invention in order to be enabling.”
Enablement is considered in view of the Wands factors (MPEP 2164.01 (A)). The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)): 
1) nature of the invention; 
2) the breadth of the claims; 
3) the state of the prior art; 
4) the level of one of ordinary skill;  
5) the level of predictability in the art; 
6) the amount of direction or guidance provided by the inventor; 
7) the existence of working examples; and 
8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.   

1) nature of the invention; 2) the breadth of the claims;

There is even further breadth in the genus of MIC-1 agents. The instant specification defines “MIC-1 agonist” as encompassing “agents comprising an active MIC-1 fragment, analogues and peptide mimetics of the active domains of MIC-1, and small organic molecules which mimic MIC-1 activity. Active MIC-1 fragments may be conjugated with a conjugate partner selected from the group comprising fusion partners to improve protein recovery or expression, and Fc polypeptides and other polypeptides capable of dimerising.” The term “MIC-1 inducing agent” encompasses “agents which enhance transcription or translation of the MIC-1 gene such as the p53 transcription factor (which is often seen in elevated levels in diseases associated with MIC-1 over-expression), factors which enhance p53 expression or activity (egg nutlin.sup.62), non-steroidal anti-inflammatory drugs (NSAIDS) known to induce MIC-1 expression (egg sulindac sulfide and other NSAIDS that induce expression of the EGR-1 transcription factor.sup.63-65), and various anti-tumorigenic compounds (egg resveratrol, genistein, diallyl disulfide, retinoid 6-[3-adamantyl)-4-hydroxyphenyl]-2-naphthalene carboxylic acid, 2-(4-amino-3-methylphenyl)-5-fluorobenzothiazole, and peroxisome proliferator-activated receptor-.gamma. ligands.sup.63).”  The term “leptin agonist” is defined as “any agent that binds to and activates a leptin 
Similarly, leptin protein can include variants. The specification states that “The method may involve administering a pharmaceutical composition or combination pharmaceutical composition comprising a second agent that comprises a leptin agent such as recombinant leptin or synthetic leptin (i.e. leptin produced by protein synthesis techniques) comprising a native leptin amino acid sequence (egg the native amino acid sequence of the 146 aa mature human leptin protein) or a variant leptin amino acid sequence. Suitable variant leptin amino acid sequences may include a naturally occurring or non-natural variant amino acid sequence of a native amino acid sequence that may include one or more minor sequence variations which, preferably, do not substantially alter the function of the polypeptide (egg despite the variation(s), the polypeptide maintains the ability of binding to and activating a leptin receptor (LEP-R, but also known as OB-R)).” This also encompasses any number of additions, deletions or mutations that could alter the sequence, with the total possible proteins numbering the millions. 
The specification also introduces further variability for the leptin agonist genus.  As defined by the specification, “the term "leptin agonist" is to be understood as referring to any agent that binds to and activates a leptin receptor to produce, at least partially, a biological response or activity of leptin (egg agents which mimic an activity of leptin). Suitable leptin agonists may be readily assayed to determine their ability to bind to and activate a leptin receptor (LEP-R) using a cellular assay. . . As such, the term "leptin agonist" encompasses agents comprising an active leptin fragment, analogues and peptide mimetics of the active domains of leptin such as the 12-residue glycosylated leptin-based peptidomimetic E1/6-amino-hexanoic acid (Aca).sup.52 and other molecules based upon the third receptor-binding region ("site III") of leptin, and small organic molecules which mimic leptin activity. Active leptin fragments may be conjugated with a conjugate partner selected from the group comprising fusion partners to improve protein recovery or expression.”
The claims require specific functions for these compounds, including agonist or inducing functionality for MIC-1 or leptin, as well as achieving the outcomes named for the methods including controlling body weight and/or appetite, treating or preventing type 2 diabetes and/or one or more complications from type 2 diabetes, or treating obesity or overweight. It is noted that the claims specifically require treatment or prevention of “one or more complications of type 2 diabetes, obesity, 

3) the state of the prior art; 5) the level of predictability in the art; 
Regarding the encompassed protein and peptide agents, protein chemistry is one of the most unpredictable areas of biotechnology. This unpredictability prevents prediction of the effects that a given number or location of mutation will have on a protein (such as TNF or a cytokine)  As taught by Skolnick et al (Trends Biotechnol. 2000 Jan;18(1):34-9), sequence based methods for predicting protein function are inadequate because of the multifunctional nature of proteins (see e.g. abstract). Further, just knowing the structure of the protein is also insufficient for prediction of functional sites (see e.g. abstract). Sequence to function methods cannot specifically identify complexities for proteins, such as gain and loss of function during evolution, or multiple functions possible within a cells (see e.g. page 34, right column). Skolnick advocates determining the structure of the protein, then identifying the functionally important residues since using the chemical structure to identify functional sites is more in line with how a protein actually works (see e.g. page 34, right column). 
 The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein.  
Further, Miosge (Proc Natl Acad Sci U S A. 2015 Sep 15;112(37):E5189-98) teach that Short of mutational studies of all possible amino acid substitutions for a protein, coupled with comprehensive
functional assays, the sheer number and diversity of missense mutations that are possible for proteins  means that their functional importance must presently be addressed primarily by computational inference (see e.g. page E5189, left column). However, in a study examining some of these methods, Miosge shows that there is potential for incorrect calling of mutations (see e.g. page E5196, left column, 
Regarding the encompassed antibody agents, the functional characteristics of antibodies (including binding specificity and affinity are dictated on their structure.  Amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. For example, Vajdos et al. (J Mol Biol. 2002 Jul 5;320(2):415-28 at 416) teaches that, “ … Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding. Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in 
	Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself even when preparation of such an antibody would be routine and conventional. Amgen, 872 F.3d at 1378-79. A key role played by the written description requirement is to prevent “attempt[s] to preempt the future before it has arrived.”  Ariad at 1353, (quoting Fiers v. Revel, 984 F.2d at 1171).  Upholding a patent drawn to a genus of antibodies that includes members not previously characterized or described could negatively impact the future development of species within the claimed genus of antibodies.  
Regarding nucleic acid based therapeutics, the efficacy of any possible DNA or RNA based therapeutic modality is highly unpredictable. This unpredictability stems from an inability to predict the effects of any particular sequence the expression or function of any target.  As taught by Aagaard et al (Advanced Drug Delivery Reviews 59 (2007) 75–86), the development of RNAi based therapeutics faces several challenges, including the need for controllable or moderate promoter systems and therapeutics that are efficient at low doses (see page 79), the ability of an unpredictable number of sequences to stimulate immune responses, such as type I interferon responses (see page 79), competition with cellular RNAi components (see page 83), the side effect of suppressing off targets (see page 80), and challenging delivery (see page 83).  The success of antisense strategies, including anti-RNA and anti-DNA strategies are also highly unpredictable. Warzocha et al (Leukemia and Lymphoma (1997) Vol. 24. pp. 267-281) teach that the efficacy of antisense effects varies between different targeted sites of RNA molecules and three dimensional RNA structures (see page 269), while DNA-targeting strategies have numerous problems including a restricted number of DNA sequences that can form triple helices at appropriate positions within genes and the inaccessibility of particular sequences due to histones and other proteins (see page 269). These references demonstrate that variation in RNA or DNA based therapeutics will often dramatically affect the biological activity and characteristics of the intended 
Regarding small molecule inhibitors of a particular protein target, the prediction of binding to a target, much less the inhibitory activity, is highly unpredictable. According to Guido et al (Curr Med Chem. 2008;15(1):37-46), accurately predicting the binding affinity of new drug candidates remains a major challenge in drug discovery (see page 37).  There are a vast number of possible compounds that may bind JAK or STAT, many of which have likely not been discovered. Relying on virtual screening also lends unpredictability to the art regarding identification of molecules that would be capable of the required functions of the instant claims. Guido et al teach that there are two main complex issues with predicting activity for a small molecule: accurate structural modeling and/or correct prediction of activity (see page 40). As taught by Clark et al (J. Med. Chem., 2014, 57 (12), pp 5023–5038), even when guided by structural data, developing selective structure-activity relationships has been challenging (see page 5028). Therefore, it is impossible for one of skill in the art to predict that any particular encompassed small molecule therapeutic would function to inhibit a particular protein, or treat disease. 
	Regarding in vivo methods which rely on previously undescribed and generally unpredictable mechanisms, ''The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.'' In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction'' refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling (MPEP 2164.03).'' 
Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), the court states “[W]here there is “no indication that one skilled in [the] art would accept without question statements [as to the effects of the claimed drug products] and no evidence has been presented to demonstrate that the claimed products do have those effects,” an applicant has failed to demonstrate sufficient utility and therefore cannot establish enablement” and “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.” 
Treatment of diseases like obesity and overweight, and the complications of type 2 diabetes are extremely unpredictable. For example May et al (Ther Adv Endocrinol Metab, 2020, Vol. 11: 1–19) teaches that even today there are challenges to treating obesity. There are individual considerations based on comorbidities, concomitant medication, and specific drug properties like lipophilicity and metabolism (see e.g. abstract). Overall, there are many uncertainties in the field of treating obese patients (see e.g. page 14). Even type 2 diabetes, for which treatment modalities are available, according to Sena et al (EPMA Journal (2010) 1:138–163), although several classes of anti-diabetic drugs are available, achieving and maintaining long-term glycemic control is often challenging, and many current agents have treatment-limiting side effects. So, a significant need for novel therapeutic approaches remains (see e.g. page 149). This unpredictability of treatment for obesity, overweight, and type 2 diabetes combined with the unpredictability with identifying a combination of agents from two very vast genera of compounds, would result in undue experimentation to practice the claimed method. 

6) the amount of direction or guidance provided by the inventor; 7) the existence of working examples; 
Examples in the specification demonstrate administration of agents to mice. Example 1 demonstrates recombinant MIC-1 administration sustained weight loss accompanied by a decrease in food intake. Administration of recombinant MIC-1 with recombinant leptin in Example 2 showed increased weight loss compared to MIC-1 or leptin alone. In Example 3, this increased weight loss was sustained in the mice when the mice were infused with MIC-1 plus leptin. Example 5 showed similar weight loss in mice with a mutant leptin that prevented normal leptin signaling. There are no examples showing administration to any subject with diabetes or any other disorder, and no demonstration of any agent beyond the recombinant MIC-1 and recombinant leptin proteins. Therefore, one of skill in the art would be required to screen for agents that are agonists for MIC-1 by either increasing activity or 
In conclusion, the claimed invention does not provide enablement for the entire scope of the claimed method. Thus for the reasons outlined above, the specification is not considered to be enabling for one skilled in the art to make and use the claimed invention as the amount of experimentation required is undue, due to the broad scope of the claims, the lack of guidance and working examples provided in the specification.  Therefore, the specification is not representative of the instant claims and the specification is not fully enabled for the instant claims.  In view of the above, one of skill in the art would be forced into undue experimentation to practice the claimed invention.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "relatively low" in claim 3 is a relative term which renders the claim indefinite.  The term "relatively low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
In claim 10, the term “active MIC-1 fragment” renders the claim scope indefinite. The term “active” is not defined, and it is unclear what makes the fragment “active”. For example, the fragment could bind to a specific target, or have a specific activity when administered. 

The terms "low," “normal,” and “high” in claim 15 are relative terms which render the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franco et al (Eur J Nutr (2016) 55:601–610; published online 3/24/15).
The instant claim is directed to a method of controlling body weight and/or appetite in a subject comprising administering to a subject with high serum level of leptin an agent comprising a MIC-1 agonist or MIC-1 inducing agent. 
Franco et al describe administering resveratrol to a mouse model of obesity, called High Fat (HF) mice (see e.g. abstract and page 602). The mice have a high serum leptin level compared to control, which is reduced upon treatment with resveratrol (see e.g. Figure 3). The overall weight was controlled over time, with the overall weight decreasing slightly (see e.g. Figure 2). The study authors indicate that appetite was regulated by resveratrol administration (see e.g. p. 609). 
Conclusion
No claim is allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        6/19/21